Citation Nr: 1225587	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a psychiatric disorder.  

3.  For the period prior to February 28, 2006, entitlement to a rating in excess of 10 percent for a hearing loss disability. 

4.  For the period from February 28, 2006, through December 5, 2007, entitlement to a rating in excess of 40 percent for a hearing loss disability.

5.  For the period from December 6, 2007, through April 19, 2010, entitlement to a rating in excess of 60 percent for a hearing loss disability.

6.  For the period from January 25, 2011, through the present, entitlement to a rating in excess of 90 percent for a hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R. C.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2009, the Veteran testified before the undersigned at a videoconference hearing.  A transcript is associated with the claims file. 

In July 2009, the Board remanded this matter for further development, to include sending corrective notification letters, obtaining outstanding treatment records, and translating all graphical audiograms, providing an examination for the hearing loss disability, issuing a statement of the case for the issues of vertigo and a psychiatric disorder, and readjudicating the hearing loss claim.  The requested actions were completed.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

Additionally, during the pendency of this appeal, the RO increased the disability evaluation for the Veteran's service-connected hearing loss disability from 10 to 40 percent, effective February 28, 2006; from 40 to 60 percent, effective December 6, 2007; and from 60 to 100 percent, effective April 20, 2010.  The RO then reduced the rating for the service-connected hearing loss disability from 100 to 90 percent, effective January 25, 2011.  Aside from the period from April 20, 2010, to January 24, 2011, for which a 100 percent evaluation is in effect, the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations for the remaining periods remain before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Additionally, in a March 2011 rating decision, the RO granted a total disability based upon individual unemployability due to service-connected disabilities (TDIU).  The Veteran has not disagreed with the effective date assigned, and this issue is not before the Board. 

The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Vertigo was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.

2.  The preponderance of the evidence is against a finding that the Veteran's vertigo is proximately due to or has been aggravated by his service-connected hearing loss disability.  

3.  A psychiatric disorder, primarily diagnosed as depression, anxiety, and adjustment disorder, was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.

4.  The preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is proximately due to or has been aggravated by his service-connected hearing loss disability.  

5.  For the period prior to February 28, 2006, there is no evidence on file warranting a rating in excess of 10 percent for a hearing loss disability.

6.  For the period from February 28, 2006, through December 5, 2007, there is no evidence on file warranting a excess of 40 percent for a hearing loss disability.

7.  Effective February 8, 2008, the Veteran demonstrated Level VIII hearing in his right ear and Level X hearing in his left ear.  

8.  Effective January 25, 2011, the Veteran demonstrated Level X hearing in his right ear and Level XI hearing in his left ear.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated neither by service nor proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

2.  A psychiatric disorder, diagnosed primarily as depression, anxiety, and adjustment disorder, was not incurred in or aggravated by service, nor proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

3.  For the period prior to February 28, 2006, the criteria for a rating in excess of 10 percent for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).

6.  For the period from February 28, 2006, through December 5, 2007, the criteria for a rating in excess of 40 percent for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).

7.  For the period from December 6, 2007, through April 19, 2010, the criteria for a rating in excess of 60 percent for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

8.  For the period from January 25, 2011, through the present, the criteria for a rating in excess of 90 percent for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for vertigo and a psychiatric disorder, as well as increased ratings for various periods for his service-connected hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  After reviewing the record, the Board finds that VA has met that duty.

In December 2007 and August 2008, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the applications.  Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claims.  38 U.S.C.A. § 5103 (West 2002).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; his Social Security records; records reflecting his VA treatment from July 1999 through March 2011; records reflecting his January 2006 treatment by K. T. C., M.D.; records reflecting his treatment at the Hearing Center from February to April 2010; records reflecting his treatment by J. A. G., M.D., in September 2008 and April 2010; the transcript of the Veteran's June 2009 video conference with the undersigned; and statements from the Veteran's friend, R. C., dated in October and December 2009.  

In June 1999, June 2003, March and September 2006, December 2007, March 2008, March and November 2009, September 2010, and January 2011, VA examined the Veteran, in part, to determine the nature and etiology of any vertigo or psychiatric disorder found to be present, as well as the extent of impairment attributable to his service-connected hearing loss disability.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his hearing loss disability since he was last examined in January 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.



The Service Connection Claims

The Factual Background 

The Veteran's service treatment records, as well as the reports of his March 1965 service entrance examination and his January 1967 service separation examination, are negative for any complaints or clinical findings of vertigo or a psychiatric disorder.  Indeed, during his service entrance and separation examinations, he responded in the negative, when asked if he then had, or had ever had, dizziness or fainting spells; ear, nose, or throat trouble; running ears; frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; or nervous trouble of any sort.  On examination, his ears and eardrums were found to be normal, as were his psychiatric processes.

During a November 1993 disability examination for the Social Security Administration, it was noted that the Veteran had been involved in several automobile accidents from 1984 through 1988.  In accidents in April and October 1988, he had reportedly lost consciousness.  Following the first accident, it was noted that he was dizzy.  It was also noted that he was nervous and depressed and that he had been in psychotherapy for many years.  After the examinations, the relevant diagnosis was depression, and the examiner noted that the Veteran should have experience in multiple areas, including balance.  

Following the Veteran's April 1988 automobile accident, a CT scan of the Veteran's head performed at St. Raphael Hospital was negative.  It was indicated that as a result of the accident the Veteran had sustained a loss of consciousness.  In August and November 1988, follow-up CT's of the Veteran's head revealed a prominent vascular structure in the right posterior fossa, possibly/probably representing a venous angioma.  In December 1988 and January 1989, after reviewing the foregoing CT results, N. W., M.D., did not feel that the CT finding was the result of the Veteran's automobile accidents.  Dr. W. also noted that an EEG and a 24 hour EEG had been normal.  

From April 1988 to April 1990, the Veteran was treated for pain and emotional problems by L. M., Ph.D.  The diagnoses were generalized anxiety disorder and dysthymia.  It was noted that the scans and EEG's following the April 1988 accident had been negative.  

Following a May 1989 psychiatric evaluation for the Social Security Administration, by D. C. M., M.D., the diagnoses were post-"confessive" disorder; chronic pain syndrome, primarily in his back; and adjustment disorder with mixed emotional features.  The examiner was also considering a diagnosis of major depressive disorder, as an alternative to the adjustment disorder diagnosis.  In an August 1993 letter, Dr. M. stated that from October 1989 to January 1991, he had treated the Veteran for anxiety and depression. 

In December 1990, X-rays of the Veteran's skull were negative for any significant abnormalities.  

In November 1993, following a psychiatric examination for the Social Security Administration, B. S., M.D., diagnosed the Veteran with depression and anxiety, secondary to back and neck trauma sustained in automobile accidents in 1988.

In January 1994, it was noted that the Veteran had been seeing a psychiatrist since 1991.  It was also noted that in 1989, the Veteran had received treatment for adjustment disorder with passive/aggressive features.

In July 1995, an Administrative Law Judge with the Social Security Administration awarded the Veteran disability benefits due, in part, to depression.  On the subsequent Disability Determination and Transmittal (Form SSA 831-U3), dated in September 1995, it was noted that the Veteran's primary diagnosis was post-concussive syndrome with post-traumatic headaches and that his secondary diagnosis was a herniated lumbar disc at L3-L4.

During treatment by the VA Psychology Service in July 1999, it was noted that the Veteran had symptoms of depression, most likely related to back and neck pain associated with his 1988 automobile accidents.

In February 2000, following foot surgery, VA issued the Veteran a cane.  

In September 2006, during a VA examination of his spine, the Veteran denied being unsteady or dizzy.

In January 2007, during treatment by the VA Cardiology Service, the Veteran reported chronic dizziness, but no syncopal or near-syncopal events.  

In January 2008, the Veteran was treated by the VA Psychiatry Service for adjustment disorder with depressed mood.

In September 2008, the Veteran underwent  audiological testing by D. A. W., Au.D.  During the examination, the Veteran reported problems with dizziness to the point that he fell a lot.  He was very unstable on his feet but did not really describe room-spinning vertigo.  Following the examination, Dr. W. diagnosed the Veteran with central vertigo. 

In September 2008, the Veteran was treated by the VA Physical Therapy Service.  He stated that he had been dealing with vertigo and headaches for more than 40 years.  He reported that the dizziness occurred weekly and lasted for days.  He stated that he had not received treatment for the problem.  The examiner reported that the possible sources of the Veteran's symptoms included his history of head injury and his history of hearing loss.  The Veteran stated that he had experienced all of his symptoms since a head injury sustained from explosions in service.  The Veteran was unable to tolerate a vestibular evaluation due to severe nausea and vertigo and was started on medication.  It was noted that during the examination, the Veteran was very anxious, depressed, and labile.  

In March 2009, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  The Veteran reported bouts of crying, during which his heart pounded, and he became anxious.  He noted that those problems had been going on for years and attributed them to his hearing loss disability.  It was also noted that he was taking anti-anxiety medication.  

Following the examination, the VA examiner found that the Veteran's symptoms were transient or mild in degree and did not meet the criteria for a mental disorder.  The examiner opined that the Veteran's claimed depression was not related to his service-connected hearing loss disability.  In this regard, the examiner noted that the Veteran's reported symptoms were in the range of expectable reactions to hearing loss deficits and communication frustrations.  The examiner also noted that complaints of feeling depressed in regard to a medical issue does not suffice to form a diagnosis within the meaning set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV).  

In addition to the foregoing, the examiner found that the Veteran had a long history of taking benzodiazepines which were known to cause paradoxical excitement with increased anxiety, insomnia, and nightmares.  The examiner noted that depression and emotional anesthesia were often associated with long-term use and could explain the Veteran's emotional lability.  

In March 2009, the Veteran was also examined by VA to determine the nature and etiology of any vertigo found to be present.  The Veteran reported a history of vertigo since the late 1990's.  It was reportedly manifested by a sensation that the room was spinning, and associated nausea and vomiting.  It occurred approximately 3 times a week and lasted for about one hour.  The Veteran was taking medication for vertigo.  The Veteran reported a history of ear trauma manifested by bleeding ears following an explosion in service.  Following the examination, the diagnosis was vertigo.  The examiner noted that there were multiple causes for vertigo and opined that it was less likely than not that such disorder was due to or had been aggravated by the Veteran's service-connected bilateral hearing loss disability.  The examiner based this opinion on his review of the Veteran's medical records, a review of the medical literature, and his experience as a clinician.  

In December 2009, the Veteran was treated by the VA Psychology Service for an adjustment disorder with mixed anxiety and a depressed mood; rule out major depressive disorder; rule out anxiety disorder not otherwise specified; generalized anxiety disorder; and panic disorder.  The VA psychologist noted that the Veteran was experiencing distress in reaction to medical concerns and changes in his compensation.  It appeared that his anxiety and panic could exacerbate his vertigo, which, in turn, heightened his distress.

In December 2009, R. C. reported that following a November 2009 hearing test, the Veteran had been very pale and had experienced a vertigo attack.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report when he first experienced vertigo or when he was first treated for psychiatric problems.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, by itself, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis

Vertigo

During his hearing before the undersigned, the Veteran testified that his vertigo was primarily the result of his service-connected hearing loss disability.  During VA treatment in September 2008, he also attributed his vertigo to explosions in service.  Therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's contentions notwithstanding, his service treatment records and the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of vertigo.  Similarly, they are negative for any evidence that he was in any way involved in explosions or suffered the residuals of such explosions in service.  

Following automobile accidents in 1988, the Veteran complained of dizziness.  However, there was no evidence such complaints were in any way related to vertigo.  The possibility of vertigo was not raised until 2008, when the Veteran was treated by VA.  In any event, the complaints of dizziness and diagnosis of vertigo were many years after the Veteran's separation from service; and there is no competent evidence on file of continuing symptomatology between that time and the date of the Veteran's separation from service.  Moreover, VA has not received any evidence, nor has the Veteran cited any outstanding evidence, showing a direct relationship between his vertigo and service.  In addition, VA has not received any competent, objective evidence of a relationship between the Veteran's vertigo and his service-connected hearing loss disability.  In fact, there is an uncontradicted March 2009 VA examiner's opinion that it is less likely than not that the Veteran's vertigo is due to or had been aggravated by his service-connected hearing loss disability.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against a finding of vertigo for many years after the Veteran's separation from service.  In addition, the Board finds that the preponderance of the evidence is against a finding of a relationship between the Veteran's vertigo and service or a service-connected disability.  As such, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, service connection for vertigo is not warranted, and the appeal is denied.

The Psychiatric Disorder

During his hearing before the undersigned, the Veteran testified that his psychiatric disorder was primarily the result of stress caused by his service-connected hearing loss disability.  Therefore, he maintained that service connection was warranted for a psychiatric disorder on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran does not contend, and the evidence does not show, that the claimed psychiatric disorder had its onset during his period of active duty.  Indeed, his service treatment records and the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of that disorder.  

Following automobile accidents in 1988, it was noted that the Veteran was nervous and depressed and that he had been in psychotherapy for many years.  The various diagnoses consisted, primarily, of depression, adjustment disorder, and anxiety.  However, there was no evidence such disorders were in any way related to service.  In fact, those findings occurred many years after the Veteran's separation from service; and there is no competent evidence on file of continuing psychiatric symptomatology between that time and the date of the Veteran's separation from service.  

Moreover, VA has not received any evidence, nor has the Veteran cited any outstanding evidence, showing a direct relationship between his psychiatric disorder and service.  In addition, VA has not received any competent, objective evidence of a relationship between the Veteran's psychiatric disorder and his service-connected hearing loss disability.  Indeed, despite the Veteran's contentions of such a relationship, health care providers from the private sector as well as VA, such as those who treated or evaluated the Veteran in November 1993 and July 1999, attributed the Veteran's psychiatric problems to his 1988 automobile accidents.  Moreover, the March 2009 VA examiner found the Veteran's psychiatric symptoms to be of a such a mild degree that they did not meet the criteria for a chronic, identifiable mental disorder.  Nevertheless, the VA examiner did suggest that the Veteran's symptoms could be the result of long-term medication use known to be associated with symptoms of anxiety, depression, and emotional lability.  

In sum, the preponderance of the evidence is against a finding of a psychiatric disorder or the symptoms of a psychiatric disorder in service or of a relationship between that disorder and service.  Similarly, the preponderance of the evidence is against a finding of a relationship between the Veteran's reported psychiatric disorder and any service-connected disability.  Therefore, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, service connection for a psychiatric disorder is not warranted, and the appeal is denied.


The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for various periods for his service-connected hearing loss disability.

The Factual Background 

During a VA  audiological examination on March 17, 2006, the Veteran demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ




1000
2000
3000
4000
RIGHT

60
60
75
90
LEFT

55
65
75
80

Speech reception testing revealed speech recognition ability of 58 percent in the right ear and 70 percent in the left ear.

Following the examination, the VA examiner noted that the puretone thresholds and the results of speech audiometry were not in agreement and that the Veteran's responses to the testing had been somewhat inconsistent.  She reported that the speech reception thresholds were indicative of a moderate degree of hearing loss in the right ear and a mild loss in the left ear.  She also reported that the puretone thresholds were indicative of a moderately severe hearing loss, bilaterally, suggesting that the puretone thresholds could be somewhat better than indicated.  Therefore, the examiner concluded that the examination results were insufficient for rating purposes and recommended that the Veteran be retested by a different examiner.  

On December 28, 2007, the Veteran was reexamined by the VA examiner who performed the March 2006  audiological examination.  The examiner did not report the results of the  audiological testing, due to poor reliability.  Despite repeated instruction, the Veteran's responses remained inconsistent with respect to pure tone thresholds and speech reception testing.  The admitted speech reception thresholds were in the severe hearing loss range, while the puretone thresholds were in the profound hearing loss range.  On speech recognition testing, the Veteran was able to repeat 50 to 60 percent of the words even though the words were presented at the same level as the Veteran's admitted puretone thresholds in the mid-frequencies.  The examiner stated that the Veteran did not appear to be putting forth a good effort to cooperate with the examination and deemed the results insufficient for rating purposes.

In February 2008, the Veteran underwent  audiological testing by D. A. W., Au.D.  The Veteran demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ




1000
2000
3000
4000
RIGHT

70
80
90
100
LEFT

90
95
100
105

Dr. W. reported that the puretone audiometry revealed a moderate to profound sensorineural hearing loss in the Veteran's right ear and a severe to profound sensorineural hearing loss in his right ear.  Speech reception testing revealed speech recognition ability of 72 percent in the right ear and 64 percent in the left ear.

During testing by the VA audiology service on February 25, 2008, the Veteran demonstrated a moderate to moderately severe sensorineural hearing loss, bilaterally.  He had to be retested several times following reinstruction and encouragement to respond to the tone, as soon as it became audible to him.  The following puretone thresholds were reported at the indicated hertz levels:




HERTZ




1000
2000
3000
4000
RIGHT

52
66
Not Tested (NT)
71
LEFT

53
65
75
54

The results of speech audiometry were not reported.

The VA examiner stated that the test results indicated a significant improvement compared to all previous test results available for review.  The examiner also stated that Hearing Handicap Inventory for the Elderly Screening score of 40 indicated a severe self-perceived hearing handicap.  

On March 20, 2008, the Veteran underwent VA audiological testing by a different examiner.  The examiner did not report the results of that testing, stating that they were not reliable for rating purposes.  Despite repeated attempts and instruction, the examiner stated that the Veteran did not appear to be putting forth a good faith effort to cooperate with the examiner.  The examiner stated that the test results were strongly suggestive of a non-organic hearing loss component and noted that the speech reception thresholds were in poor agreement with the results of the puretone audiometry.  In this regard, the VA examiner stated that the Veteran's speech reception thresholds were better than could be expected, given the pure tone test results.  In addition, the VA examiner stated that the acoustic reflexes obtained were in poor agreement with the puretone threshold results.  Indeed, he stated that the acoustic reflexes were indicative of puretone thresholds better than actually obtained on testing.  Moreover, the VA examiner stated that there was variability in responses to the pure tones, and the Veteran's thresholds and speech recognition scores were inconsistent with prior VA results referenced in the Veteran's history.  

In September 2008, the Veteran underwent  audiological testing by D. A. W., Au.D.  The Veteran demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ




1000
2000
3000
4000
RIGHT

105
105
NR
110
LEFT

110
105
NR
110

Following the examination, Dr. W. diagnosed the Veteran with a sensorineural hearing loss.

On November 23, 2009, the Veteran underwent a VA  audiological examination.  The examiner stated that the tests of the Veteran's hearing acuity were not reliable and not suitable for rating purposes.  The examiner opined that the results were suggestive of a non-organic hearing loss component.  A speech awareness threshold was obtained at 90 decibels in the right ear, unlike the puretone thresholds where there was no response.  Half spondees were obtained at 95 decibels which the examiner noted was typical of a non-organic hearing loss and atypical of an organic hearing loss.  The Veteran also responded to questions via the talkover function at 75 decibels, which was significantly better than/lower than the elevated/profound behavioral puretone thresholds and speech reception results obtained.

In April 2010, the Veteran underwent  audiological testing by D. A. W., Au.D.  The Veteran demonstrated a 110 decibel puretone threshold at all of the applicable frequencies, bilaterally.  Speech reception thresholds could not be tested.  Dr. W. recommended cochlear implants.  

In January 2011, the Veteran was reexamined by VA to determine the level of impairment attributable to his hearing loss disability.  Audiometric testing revealed the following puretone thresholds at the indicated voice levels:  




HERTZ




1000
2000
3000
4000
RIGHT

100
100
105
105+
LEFT

105+
105+
105+
105+

Speech reception testing could not be accomplished.  Therefore, the audiologist stated that the puretone thresholds, by themselves, should be used to rate the Veteran's hearing.  In this regard, he concluded that the Veteran had a profound hearing loss, bilaterally.  During the examination, the Veteran was able to follow directions and answer all questions correctly and that he was a very good lip reader.  

During the examination, the Veteran reported that later in November 2011, he was scheduled to have an MRI of his ears in preparation for a cochlear implant.  He was to then have a cochlear implant evaluation at the Speech and Hearing Center at the University of Florida.  

The Applicable Law and Regulations 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis 

The Veteran contends that the ratings for his service-connected bilateral hearing loss disability do not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that increased ratings are warranted for the various time periods at issue.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that in March 2006, VA attempted to evaluate the Veteran's hearing acuity.  However, the examiner found the results inconsistent and, as such, insufficient for rating purposes.  Therefore, the results of that evaluation are, effectively, non-evidence and have no probative value.  Indeed prior to February 8, 2008, VA did not receive any timely, objective evidence sufficient to rate the Veteran's service-connected hearing loss disability.  Therefore, there is no basis to grant a rating in excess of 10 percent for his hearing loss disability, prior to February 28, 2006, or a rating in excess of 40 percent for the period from February 28, 2006, through December 5, 2007.  

The February 8, 2008 report of audiometric testing by D. A. W., Au.D., shows that the Veteran has an average pure tone threshold in the applicable hertz range of 85 decibels in the right ear and 98 decibels in the left ear.  Under 38 C.F.R. § 4.85, such findings translate to Level VII hearing in the right ear and Level VIII hearing in the right ear.  However, under the alternative procedures set forth in 38 C.F.R. § 4.86, those findings translate to Level VIII hearing in the right ear and Level X hearing in the left ear.  When combined, those levels of hearing acuity warrant a 60 percent evaluation.  

Later in February 2008, the Veteran's hearing acuity was reevaluated by the VA Audiology Service.  The average pure tone threshold in the applicable hertz range was 63 decibels in the right ear and 62 decibels in the left ear.  However, the average puretone threshold in the right ear did not include a puretone threshold at 3000 hertz.  Thus, such puretone averages did not fulfill the criteria set forth in 38 C.F.R. § 4.85.  Moreover, the results of speech reception testing were not reported.  Thus, it was not possible to compute the numeric level of impairment for either ear under 38 C.F.R. § 4.85.  Alternative procedures set forth in 38 C.F.R. § 4.86 were similarly inapplicable, as the Veteran did not have a puretone threshold of at least 55 decibels at all of the applicable hertz levels.  Accordingly, the February 2008 audiometric testing by the VA Audiology Service, is of no force or effect in rating the Veteran's hearing acuity and, effectively, constitutes non-evidence.  

VA attempted to reevaluate the Veteran's hearing acuity in March 2008 and November 2009.  However, the VA examiner found the results unreliable and not suitable for rating purposes.  Consequently, the results of that testing are of no probative value.  

In September 2008, Dr. W. reevaluated the Veteran's hearing.  As above, however, the average puretone thresholds did not include a puretone threshold at 3000 hertz.  Thus, such puretone averages did not fulfill the criteria set forth in 38 C.F.R. § 4.85.  As such, the September 2008 audiometric testing by Dr. W. is of no probative value.  

In sum, the only valid test of the Veteran's hearing acuity for the period from December 6, 2007, through April 19, 2010, was that conducted by Dr. W. in February 2008.  Inasmuch as that was compatible with the 60 percent rating, there is no basis for a higher evaluation during the indicated time period.  

On April 20, 2010, Dr. W.'s evaluation revealed that the Veteran had an average puretone threshold of 110 decibels at all of the applicable frequencies, bilaterally.  Such findings are compatible with a 100 percent schedular evaluation, and such a rating was assigned effective that date.  38 C.F.R. § 4.86.  

On January 25, 2011, VA testing revealed that the Veteran had an average puretone threshold of 105+ decibels in the right ear and 103 decibels in the left ear at all of the applicable frequencies, bilaterally.  Such findings are compatible with the 90 percent schedular evaluation currently in effect.  38 C.F.R. § 4.86.  No evidence has been received since that time which is compatible with a higher evaluation; and, therefore, the 90 percent rating is confirmed and continued.  At first blush, such action appears to represent a reduction in the Veteran's disability rating necessitating the procedural protections of notifying the Veteran of a proposed reduction and giving him the chance to respond.  38 C.F.R. § 3.105(e).  However, when as in this case, the reduction takes place in the context of staged ratings, the provisions of 38 C.F.R. § 3.105(e) do not apply.  O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, no due process actions are warranted under 38 C.F.R. § 3.105(e).

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected hearing loss disability for any of the time periods indicated.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (noting that while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected hearing loss disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for a psychiatric disorder is denied.

For the period prior to February 28, 2006, entitlement to a rating in excess of 10 percent for a hearing loss disability is denied.

For the period from February 28, 2006, through December 5, 2007, entitlement to a rating in excess of 40 percent for a hearing loss disability is denied.

For the period from December 6, 2007, through April 19, 2010, entitlement to a rating in excess of 60 percent for a hearing loss disability is denied.

For the period effective from January 25, 2011, through the present, a rating in excess of 90 percent for a hearing loss disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


